significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c oct pep ra al re dear this letter constitutes notice that the service has approved your request fora modification of its prior approval of a 10-year extension for amortizing the plan's unfunded liabilities for the plan_year beginning date the unfunded liabilities are described in code sec_412 and sec_302 of the employee retirement security act of erisa prior to amendment by the pension_protection_act of ppa ‘06 the conditions of this tentative approval are outlined in this letter the prior amortization extension was granted on date subject_to certain conditions one of the conditions stated that the plan's funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed by using the unit credit method and the plan assumptions as of date is a no less than for each valuation_date from date through date inclusive b no less than as of date c for each valuation_date subsequent to date no less than greater than the floor funded ratio as of the previous valuation_date for example because the floor funded ratio as of date i sec_82 the funded ratio must be at least as of date and as of date the approval would be retroactively null and void if the conditions were not met however the ruling indicated that the service would consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan might cause the actual experience of the plan to fail the funded ratio condition an example of such unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets this unforeseen circumstance happened for the plan_year ended date with a general decline in asset values worldwide the plan had met the funded ratio condition above for the plan years date and date for the plan_year ended date the plan’s asset retum was negative this resulted in a funded ratio as of date of had the fund earned the assumed the funded ratio would have been this approval modifies condition outlined above effective date as follows no other condition is modified the plan's funded ratio calculated by dividing the plan’s market_value of assets by its actuarial accrued liability computed using the unit credit method and the plan assumptions as of date is a no less than as of date -b c no less than for each valuation_date from date through date inclusive for each valuation_date subsequent to date no less than greater than the floor funded ratio as of the previous valuation_date until a funded ratio of is achieved as of april for example because the floor funded ratio as of date i sec_58 the funded ratio must be at least as of date and as of date please note that the address has changed for filing copies of the actuarial valuation report and schedule mb form the new address is irs - ep classification metro tech center fulton street brooklyn ny if any one of the prior and amended conditions is not satisfied the approval to extend the amortization periods of the unfunded liabilities will be null and void retroactive to april however -the-service will consider modifications of these conditions especially in the event that unforeseen circumstances beyond the control of the plan may cause the actual experience of the plan to fail the funded ratio condition an example of such an unforeseen circumstance would be market fluctuations which affect the value of the plan’s assets of course any request for a modification would be considered another ruling_request and would be subject_to an additional user_fee your attention is called to sec_412 of the code and sec_302 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while the amortization extension remains in place please note that any amendment that increases liabilities for a profit sharing plan or any other retirement plans whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan whether qualified or unqualified maintained by the trustees for the plan and covering participants of the plan to which this ruling applies would be considered an amendment for purposes of sec_412 of the code and sec_302 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the - to the and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours te g22 _y david m ziegler manager employee_plans actuarial group
